
	
		II
		111th CONGRESS
		1st Session
		S. 796
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the requirements applicable to
		  locatable minerals on public domain land, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Hardrock Mining and Reclamation Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Locatable mineral deposits
					Sec. 101. Limitation on patents.
					Sec. 102. Fees.
					Sec. 103. Limitations.
					TITLE II—Royalties
					Sec. 201. Royalty.
					Sec. 202. Royalty relief.
					Sec. 203. Enforcement.
					Sec. 204. Review.
					TITLE III—Mineral activities
					Sec. 301. Permits.
					Sec. 302. Exploration permits.
					Sec. 303. Mining permits.
					Sec. 304. Financial assurances.
					Sec. 305. Transfer, assignment, or sale of right.
					Sec. 306. Operation and reclamation.
					Sec. 307. Land open to location.
					Sec. 308. State law.
					Sec. 309. Inspection and monitoring.
					TITLE IV—Hardrock Minerals Reclamation Fund
					Sec. 401. Establishment of Fund.
					Sec. 402. Use and objectives of the Fund.
					Sec. 403. Abandoned mine land reclamation fee.
					TITLE V—Transition rules, administrative provisions, and
				miscellaneous provisions
					Sec. 501. Transition rules.
					Sec. 502. Enforcement.
					Sec. 503. Judicial review.
					Sec. 504. Uncommon varieties.
					Sec. 505. Review of uranium development on Federal
				land.
					Sec. 506. Effect.
				
			2.DefinitionsIn this Act:
			(1)Abandoned
			 hardrock mine StateThe term abandoned hardrock mine
			 State means each of the States of Alaska, Arizona, California, Colorado,
			 Idaho, Montana, Nevada, New Mexico, North Dakota, Oregon, South Dakota, Utah,
			 Washington, and Wyoming.
			(2)ApplicantThe
			 term applicant means any person that applies for—
				(A)a permit under
			 this Act; or
				(B)a modification
			 to, or a renewal of, a permit issued under this Act.
				(3)BeneficiationThe
			 term beneficiation means—
				(A)the crushing and
			 grinding of locatable mineral ore; and
				(B)any processes
			 that are employed to free the mineral from other constituents, including
			 physical and chemical separation techniques.
				(4)Casual
			 use
				(A)In
			 generalThe term casual use means mineral activities
			 that ordinarily result in no or negligible disturbance of Federal land or
			 resources.
				(B)InclusionsThe
			 term casual use includes the collection of geochemical, rock,
			 soil, or mineral specimens using hand tools, hand panning, or nonmotorized
			 sluicing.
				(C)ExclusionsThe
			 term casual use does not include—
					(i)the
			 use of mechanized earth-moving equipment, suction dredging, or
			 explosives;
					(ii)the
			 use of motor vehicles in areas closed to off-road vehicles;
					(iii)the
			 construction of roads or drill pads; or
					(iv)the
			 use of toxic or hazardous materials or explosives.
					(5)Claim
			 holderThe term claim holder means a person holding
			 a mining claim, millsite, or tunnel site that is—
				(A)located under the
			 general mining laws; and
				(B)maintained in
			 compliance with the general mining laws and this Act.
				(6)ControlThe
			 term control means having the ability to determine the manner in
			 which an entity conducts mineral activities.
			(7)Exploration
				(A)In
			 generalThe term exploration means creating a
			 surface disturbance (other than casual use) to evaluate the type, extent,
			 quantity, or quality of minerals present.
				(B)InclusionsThe
			 term exploration includes mineral activities associated with
			 sampling, drilling, or developing surface or underground workings to evaluate
			 locatable mineral values.
				(C)ExclusionsThe
			 term exploration does not include the extraction of mineral
			 material for commercial use or sale.
				(8)Federal
			 landThe term Federal
			 land means any land and any interest in land that is—
				(A)owned by the United States; and
				(B)open to location of mining claims under the
			 general mining laws and this Act.
				(9)FundThe
			 term Fund means the Hardrock Minerals Reclamation Fund established
			 under section 401(a).
			(10)Hardrock
			 mineralThe term hardrock mineral has the meaning
			 given the term locatable mineral except that—
				(A)legal and
			 beneficial title to the mineral need not be held by the United States;
			 and
				(B)paragraph (13)(B)
			 does not apply to this paragraph.
				(11)Indian
			 landThe term Indian land means land that is—
				(A)held in trust for
			 the benefit of an Indian tribe or member of an Indian tribe; or
				(B)held by an Indian
			 tribe or member of an Indian tribe, subject to a restriction by the United
			 States against alienation.
				(12)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C.
			 450b).
			(13)Locatable
			 mineral
				(A)In
			 generalThe term locatable mineral means any
			 mineral—
					(i)the
			 legal and beneficial title to which remains in the United States; and
					(ii)that is not
			 subject to disposition under—
						(I)the Mineral Leasing Act (30 U.S.C. 181 et
			 seq.);
						(II)the Geothermal Steam Act of 1970 (30 U.S.C.
			 1001 et seq.);
						(III)the Act of July 31, 1947 (commonly known as
			 the Materials Act of 1947) (30 U.S.C. 601 et seq.); or
						(IV)the Act of August 7, 1947 (commonly known
			 as the Mineral Leasing Act for Acquired Lands) (30 U.S.C. 351 et
			 seq.).
						(B)ExclusionsThe
			 term locatable mineral does not include any mineral that
			 is—
					(i)subject to a
			 restriction against alienation imposed by the United States; and
					(ii)held in trust by
			 the United States for, or owned by, any Indian tribe or member of an Indian
			 tribe, as defined in section 2 of the Indian Mineral Development Act of 1982
			 (25 U.S.C.
			 2101).
					(14)Mineral
			 activityThe term mineral activity means any
			 activity on a mining claim, millsite, or tunnel site, or Federal land used in
			 conjunction with the activity, for, relating to, or incidental to, mineral
			 exploration, mining, beneficiation, processing, or reclamation activities for
			 any locatable mineral.
			(15)National
			 Conservation System UnitThe term National Conservation
			 System unit means—
				(A)any unit
			 of—
					(i)the
			 National Park System;
					(ii)the National
			 Wildlife Refuge System; or
					(iii)the National
			 Wild and Scenic Rivers System;
					(B)a National
			 Monument; or
				(C)a National
			 Conservation Area.
				(16)OperatorThe
			 term operator means—
				(A)any person
			 proposing, or authorized by a permit, to conduct mineral activities under this
			 Act; and
				(B)any agent of a
			 person described in subparagraph (A).
				(17)PersonThe
			 term person means—
				(A)an individual,
			 Indian tribe, partnership, association, society, joint venture, joint stock
			 company, firm, company, corporation, cooperative, trust, consortium, or other
			 organization; and
				(B)any
			 instrumentality of a State or local government, including any publicly owned
			 utility or publicly owned corporation of a State or local government.
				(18)Processing
				(A)In
			 generalThe term processing means processes
			 downstream of beneficiation used to prepare locatable mineral ore into the
			 final marketable product.
				(B)InclusionsThe
			 term processing includes smelting and electrolytic
			 refining.
				(19)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(20)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior (acting through the Director of the Bureau of Land Management),
			 with respect to land managed by the Bureau of Land Management or other Federal
			 land.
				(21)Temporary
			 cessationThe term temporary cessation means a halt
			 in mine related production activities for a continuous period of not longer
			 than 5 years.
			ILocatable mineral
			 deposits
			101.Limitation on
			 patents
				(a)Determinations
			 requiredNo patent shall be issued by the United States for any
			 mining claim, millsite, or tunnel site located under the general mining laws
			 unless the Secretary determines that—
					(1)a
			 patent application was filed with the Secretary with respect to the claim not
			 later than September 30, 1994; and
					(2)all requirements
			 applicable to the patent application under law were fully complied with by the
			 date described in paragraph (1).
					(b)Right to
			 patent
					(1)In
			 generalSubject to paragraph (2) and notwithstanding subsection
			 (c), if the Secretary makes the determinations under paragraphs (1) and (2) of
			 subsection (a) with respect to a mining claim, millsite, or tunnel site, the
			 claim holder shall be entitled to the issuance of a patent in the same manner
			 and degree to which the claim holder would have been entitled to a patent
			 before the date of enactment of this Act.
					(2)WithdrawalThe
			 claim holder shall not be entitled to the issuance of a patent if the
			 determinations under paragraphs (1) and (2) of subsection (a) are withdrawn or
			 invalidated by the Secretary or, on review, by a court of the United
			 States.
					(c)RepealSection
			 2325 of the Revised Statutes (30 U.S.C. 29) is repealed.
				102.Fees
				(a)Claim
			 maintenance fees
					(1)In
			 generalNot later than August 31, 2009, and each August 31
			 thereafter, the holder of each unpatented mining claim, millsite, or tunnel
			 site shall pay to the Secretary a maintenance fee of $150 for each claim,
			 millsite, or tunnel site.
					(2)RequirementsThe
			 maintenance fees required under paragraph (1) shall be in lieu of—
						(A)the assessment
			 work requirements under the general mining laws; and
						(B)the related
			 filing requirements under subsections (a) and (c) of section 314 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1744).
						(3)Timing of
			 initial paymentNotwithstanding paragraph (1), the maintenance
			 fee payable for the initial assessment year in which the location is made shall
			 be paid at the time the location notice is recorded with the Bureau of Land
			 Management.
					(4)Claim
			 relocation
						(A)Definition of
			 related partyIn this paragraph and paragraph (5), the term
			 related party means—
							(i)the
			 spouse and qualifying child (as defined in
			 section
			 152 of the Internal Revenue Code of 1986) of the claim holder;
			 and
							(ii)a
			 person affiliated with the claim holder, including—
								(I)a
			 person controlled by, controlling, or under common control with, the claim
			 holder; or
								(II)a subsidiary,
			 parent company, partner, director, or officer of the claim holder.
								(B)Limits on
			 relocation
							(i)In
			 generalNo claim, millsite, or tunnel site, or portion of a claim
			 or site, may be relocated by a person or related party if the person or related
			 party held the claim or site and subsequently relinquished the claim or site or
			 allowed the claim or site to become null and void.
							(ii)DurationThe
			 prohibition on relocation shall extend for a period of 10 years beginning on
			 the date the claim or site was relinquished or became null and void.
							(5)WaiverThe
			 maintenance fee required under paragraph (1) shall be waived for a claim holder
			 who certifies in writing to the Secretary that on the date the maintenance fee
			 was due, the claim holder and all related parties—
						(A)held not more than
			 10 mining claims, millsites, tunnel sites, or any combination of claims and
			 sites on Federal land; and
						(B)can demonstrate
			 that the claim holder and all related parties have performed assessment work
			 required under section 2324 of the Revised Statutes (30 U.S.C. 28) to maintain
			 the mining claims and sites held by the claim holder and all related parties
			 for the assessment year ending on noon of September 1 of the calendar year in
			 which payment of the maintenance fee was due.
						(6)Adjustment
						(A)In
			 generalSubject to subparagraph (B), beginning on the date that
			 is 5 years after the date of enactment of this Act and every 5 years
			 thereafter, the Secretary shall adjust the amount of maintenance fees required
			 under paragraph (1) to reflect changes in the Consumer Price Index for all
			 urban consumers published by the Department of Labor.
						(B)More frequent
			 adjustmentsNotwithstanding subparagraph (A), the Secretary may
			 adjust the amount of the maintenance fees more frequently to reflect changes in
			 the Consumer Price Index for all urban consumers published by the Department of
			 Labor if the Secretary determines an adjustment to be reasonable.
						(C)NoticeNot
			 later than July 1 of any year in which an adjustment is made under this
			 paragraph, the Secretary shall provide claim holders notice of the
			 adjustment.
						(D)ApplicationAn
			 adjustment under this paragraph shall apply beginning in the first calendar
			 year after the calendar year in which the adjustment is made.
						(7)Applicable
			 lawThe co-ownership
			 provisions of section 2324 of the Revised Statutes (30 U.S.C. 28) shall remain
			 in effect, except that the annual maintenance fee, as applicable, shall replace
			 applicable assessment requirements and expenditures.
					(8)Use and occupancy
			 of claimsTimely performance
			 of required assessment work or payment of the maintenance fee under this
			 subsection satisfies any obligation the claim holder has under the pedis
			 possessio doctrine for any claim properly located in accordance with the
			 general mining laws and applicable State law.
					(b)Location
			 fees
					(1)In
			 generalSubject to paragraph (2) and notwithstanding any other
			 provision of law, for each unpatented mining claim, millsite, or tunnel site
			 located after the date of enactment of this Act, the locator shall, at the time
			 the location notice is recorded with the Bureau of Land Management, pay to the
			 Secretary a location fee of $50 for each claim for each location notice
			 recorded with the Bureau of Land Management.
					(2)Adjustment
						(A)In
			 generalSubject to subparagraph (B), beginning on the date that
			 is 5 years after the date of enactment of this Act and every 5 years
			 thereafter, the Secretary shall adjust the amount of location fees required
			 under paragraph (1) to reflect changes in the Consumer Price Index for all
			 urban consumers published by the Department of Labor.
						(B)More frequent
			 adjustmentsNotwithstanding subparagraph (A), the Secretary may
			 adjust the amount of the location fees more frequently to reflect changes in
			 the Consumer Price Index for all urban consumers published by the Department of
			 Labor if the Secretary determines an adjustment to be reasonable.
						(C)NoticeNot
			 later than July 1 of any year in which an adjustment is made under this
			 paragraph, the Secretary shall provide claim holders notice of the
			 adjustment.
						(D)ApplicationAn
			 adjustment under this paragraph shall apply beginning in the first calendar
			 year after the calendar year in which the adjustment is made.
						(3)Effect on
			 maintenance feeThe location fee required under paragraph (1)
			 shall be in addition to the maintenance fee required under subsection
			 (a).
					(c)Disposition of
			 funds
					(1)In
			 generalAny amounts received under this section shall be used to
			 pay the costs of administering program operations under sections 2318 through
			 2352 of the Revised Statutes (commonly known as the Mining Law of
			 1872) (30 U.S.C. 21 et seq.) and this Act, without further
			 appropriation.
					(2)Excess
			 amountsAny amounts in excess of the costs described in paragraph
			 (1) for any fiscal year shall be deposited in the Fund.
					(d)Effect of
			 sectionNothing in this section changes or modifies—
					(1)section 314(b) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b));
			 or
					(2)the provisions of
			 subsection (c) of section 314 of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C.
			 1744) relating to filings required by subsection (b) of that
			 section.
					(e)Amendment to
			 Revised StatutesSection 2324 of the Revised Statutes
			 (30 U.S.C.
			 28) is amended by inserting or section 102(a)(5) of the
			 Hardrock Mining and Reclamation Act of
			 2009 after Omnibus Budget Reconciliation Act of
			 1993.
				103.Limitations
				(a)Failure To
			 comply
					(1)In
			 generalThe failure of the
			 claim holder to perform assessment work or to pay a maintenance fee if required
			 under section 102(a), to pay a location fee under section 102(b), or to file a
			 timely notice of location shall—
						(A)conclusively constitute a forfeiture of the
			 mining claim, millsite, or tunnel site; and
						(B)make the claim or site null and void by
			 operation of law.
						(2)EffectForfeiture under paragraph (1) shall not
			 relieve any person of any obligation under this Act and applicable regulations,
			 including reclamation, and other applicable law.
					(b)Relinquishment
					(1)In
			 generalA claim holder deciding not to pursue mineral activities
			 on a mining claim, millsite, or tunnel site, may relinquish the claim or site
			 by notifying the Secretary of the intent to relinquish the claim or
			 site.
					(2)EffectA
			 claim holder relinquishing a claim, millsite, or tunnel site under paragraph
			 (1) shall be responsible for any obligation under this Act and applicable
			 regulations, including reclamation, and other applicable law.
					(c)Use of mining
			 claim
					(1)In
			 generalThe continued use, occupancy, and retention of any mining
			 claim, millsite, or tunnel site subject to this Act shall be exclusively for
			 mineral activities as authorized under this Act.
					(2)Failure to use
			 for mineral activitiesIf the claim holder cannot demonstrate to
			 the Secretary that the mining claim, millsite, or tunnel site has been used
			 exclusively for mineral activities, the Secretary shall declare the claim,
			 millsite, or tunnel site null and void.
					IIRoyalties
			201.Royalty
				(a)In
			 generalSubject to subsection (c) and section 202, production of
			 all locatable minerals from any mining claim located under the general mining
			 laws and maintained in compliance with this Act shall be subject to a royalty
			 established by the Secretary by regulation of not less than 2 percent, and not
			 more than 5 percent, of the value of the production, not including reasonable
			 transportation, beneficiation, and processing costs.
				(b)Royalty
			 rateThe regulation shall establish a reasonable royalty rate for
			 each locatable mineral subject to a royalty under this section that may vary
			 based on the locatable mineral concerned.
				(c)No royalty for
			 Federal land subject to existing permitNo royalty under
			 subsection (a) shall be required on production from Federal land that—
					(1)is subject to an
			 approved plan of operations or an operations permit on the date of the
			 enactment of this Act; and
					(2)produces valuable
			 locatable minerals in commercial quantities on the date of enactment of this
			 Act.
					(d)Federal land
			 not subject to existing operations permitProduction from any
			 Federal land not specifically approved for mineral extraction under a plan of
			 operations or an operations permit in existence on the date of enactment of
			 this Act shall be subject to the royalty that applies to production from
			 Federal land under subsection (a).
				(e)DepositAmounts
			 received by the United States as royalties under this section shall be
			 deposited in the Fund.
				202.Royalty
			 relief
				(a)In
			 generalSubject to subsection
			 (b), in order to promote the greatest ultimate recovery pursuant to a mining
			 permit or a plan of operations under which production in commercial quantities
			 has occurred and in the interest of conservation of natural resources, the
			 Secretary may reduce any royalty otherwise required for all or part of a mining
			 operation, on a showing by clear and convincing evidence by the person
			 conducting mineral activities under the operations or mining permit or plan of
			 operations that, without the reduction in royalty, production would not
			 occur.
				(b)Effective
			 dateAny reduction in a
			 royalty provided for by this section shall not be effective until 60 days after
			 the date on which the Secretary—
					(1)publishes public notice of the royalty
			 reduction; and
					(2)submits to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives notice and a statement of the reasons for granting the
			 royalty reduction.
					203.Enforcement
				(a)Duties of the
			 Secretary
					(1)In
			 generalThe Secretary shall establish a comprehensive inspection,
			 collection, fiscal, and production accounting and auditing system—
						(A)to accurately
			 determine royalties, interest, fines, penalties, fees, deposits, and other
			 payments owed under this title and section 403; and
						(B)to collect and
			 account for such payments in a timely manner.
						(2)InspectionsThe
			 Secretary shall establish procedures to ensure that authorized and properly
			 identified representatives of the Secretary will inspect at least once annually
			 each mining claim that—
						(A)is producing or
			 expected to produce a significant quantity of locatable minerals in any year;
			 or
						(B)has a history of
			 noncompliance with this Act.
						(b)Duties of claim
			 holders, operators, and transporters
					(1)Payment of
			 royalties
						(A)In
			 generalA person who is required to make any royalty or other
			 payment under this title or section 403 shall make payment to the United States
			 at such times and in such manner as the Secretary may by rule prescribe.
						(B)Liability for
			 payments
							(i)DesigneesAny
			 person who pays, offsets, or credits funds, makes adjustments, requests and
			 receives refunds, or submits reports with respect to payments another person is
			 required to make shall be considered the designee of the other person under
			 this title or section 403.
							(ii)LiabilityA
			 designee shall be liable for any payment obligation under this title or section
			 403 of any person on whose behalf the designee undertakes the activities
			 described in clause (i).
							(iii)Pro rata
			 shareThe person owning an interest in a claim, millsite, or
			 tunnel site, or production from the claim or site, shall be liable for the pro
			 rata share of the person of payment obligations under this title or section
			 403.
							(2)Site
			 security
						(A)In
			 generalA person conducting mineral activities shall develop and
			 comply with the site security provisions in the mining permit designed to
			 protect from theft the locatable minerals that are produced or stored on a
			 mining claim.
						(B)Minimum
			 standardsThe provisions shall conform with such minimum
			 standards as the Secretary may prescribe by rule, taking into account the
			 variety of circumstances on mining claims.
						(C)Notification of
			 commencement or resumption of productionNot later than the fifth
			 business day after production begins in any place on a mining claim or
			 production resumes after more than 90 days after production ceased or was
			 suspended, the person conducting mineral activities shall notify the Secretary,
			 in the manner prescribed by the Secretary, of the date on which the production
			 has begun or resumed.
						(c)Recordkeeping
			 and reporting requirements
					(1)In
			 generalA claim holder, operator, or other person directly or
			 indirectly involved in developing, producing, processing, transporting,
			 purchasing, or selling locatable or hardrock minerals, subject to this Act,
			 through the point of first sale, the point of royalty or fee computation, or
			 the point of smelting or other processing, whichever is later, shall establish
			 and maintain any records, make any reports, and provide any information that
			 the Secretary may reasonably require for the purposes of implementing this
			 title or section 403 or determining compliance with rules or orders under this
			 title or section 403.
					(2)AccessOn
			 the request of any officer or employee duly designated by the Secretary
			 conducting an audit or investigation pursuant to this section, the appropriate
			 records, reports, or information that may be required by this section shall be
			 made available for inspection and duplication by the officer or
			 employee.
					(3)Duration of
			 recordkeeping requirement
						(A)In
			 generalRecords required by the Secretary under this section
			 shall be maintained for 7 years after the records are generated or amended
			 unless the Secretary notifies the claim holder, operator, other person referred
			 to in paragraph (1), or record holder that the Secretary has initiated an audit
			 or investigation involving the records and that the records must be maintained
			 for a longer period.
						(B)Ongoing audit
			 or investigationIn any case in which an audit or investigation
			 is underway, records shall be maintained until the Secretary releases the claim
			 holder, operator, other person referred to in paragraph (1), or record holder
			 subject to the recordkeeping and requirements of this Act of the obligation to
			 maintain the records.
						(d)AuditsThe
			 Secretary may conduct such audits of all claim holders, operators, producers,
			 transporters, purchasers, processors, or other persons directly or indirectly
			 involved in the production or sales of locatable or hardrock minerals covered
			 by this Act, as the Secretary considers necessary for the purposes of ensuring
			 compliance with the requirements of this title or section 403.
				(e)Cooperative
			 agreements
					(1)In
			 generalThe Secretary may enter into cooperative agreements with
			 the Secretary of Agriculture—
						(A)to share
			 information concerning the royalty management of locatable minerals;
						(B)to carry out
			 inspection, auditing, investigation, or enforcement (not including the
			 collection of royalties, civil or criminal penalties, or other payments)
			 activities under this section in cooperation with the Secretary; and
						(C)to carry out any
			 other activity described in this section.
						(2)AccessSubject
			 to paragraph (3) and pursuant to a cooperative agreement, the Secretary of
			 Agriculture shall, on request, have access to all royalty or fee accounting
			 information in the possession of the Secretary relating to the production,
			 removal, or sale of locatable minerals from claims on Federal land.
					(3)Confidential
			 information
						(A)In
			 generalTrade secrets, proprietary information, and other
			 confidential information protected from disclosure under section 552 of title
			 5, United States Code (commonly known as the Freedom of Information
			 Act), shall be made available by the Secretary to other Federal
			 agencies as necessary to ensure compliance with this Act and other Federal
			 laws.
						(B)Protection by
			 other Federal officialsThe Secretary, the Secretary of
			 Agriculture, and other Federal officials shall ensure that information
			 described in subparagraph (A) is provided protection in accordance with section
			 552 of title 5, United States Code.
						(f)Interest
					(1)Definition of
			 underpaymentIn this subsection, the term
			 underpayment means the difference between the royalty on the value
			 of the production or the fee under section 403 that should have been received
			 by the Secretary and the royalty on the value of the production or the fee
			 under section 403 that was received by the Secretary, if the royalty or fee
			 that should have been received is greater than the royalty or fee that was
			 received.
					(2)Nonpayment and
			 underpayment
						(A)NonpaymentIn
			 the case of mining claims or operations with respect to which royalty payments
			 or the fee under section 403 are not received by the Secretary by the date that
			 the payments are due, the Secretary shall charge interest on the nonpayment at
			 the rate specified under subparagraph (C).
						(B)UnderpaymentIn
			 the case of an underpayment, interest shall be computed and charged only on the
			 amount of the deficiency and not on the total amount, at the rate specified
			 under subparagraph (C).
						(C)Interest
			 rateIn the case of nonpayment or underpayment, interest shall be
			 charged at the rate applicable under section 6621(a)(2) of the Internal Revenue
			 Code of 1986.
						(g)Expanded
			 royalty obligationsEach person liable for royalty payments under
			 this section shall be jointly and severally liable for royalty on all locatable
			 minerals lost or wasted from a mining claim located under the general mining
			 laws and maintained in compliance with this Act if the loss or waste is due to
			 negligence on the part of any such person or due to the failure to comply with
			 any rule, regulation, or order issued under this section.
				(h)Hearings and
			 investigationsIn carrying out this title and section 403, the
			 Secretary may—
					(1)conduct any
			 investigation or other inquiry necessary and appropriate;
					(2)conduct, after
			 notice, any necessary and appropriate hearing or audit under rules prescribed
			 by the Secretary; and
					(3)administer oaths
			 and issue subpoenas in conducting such proceedings.
					(i)Civil
			 penalties
					(1)Failure to
			 comply with applicable law, rules or regulations, or to permit
			 inspection
						(A)In
			 generalExcept as provided in subparagraph (B), a person shall be
			 liable for a penalty of up to $500 per violation for each day the violation
			 continues, dating from the date of the notice or report, if the person—
							(i)after due notice
			 of violation or after the violation has been reported under subparagraph
			 (B)(i), fails or refuses to comply with any requirement of this title or
			 section 403 or any rule or regulation under this title or section 403;
			 or
							(ii)fails or refuses
			 to permit inspection authorized under this title.
							(B)ExceptionsA
			 penalty under this paragraph may not be applied to any person who is otherwise
			 liable for a violation of subparagraph (A) if—
							(i)the violation was
			 discovered and reported to the Secretary or the authorized representative of
			 the Secretary by the liable person and corrected within 20 days after the
			 report (or such longer period to which the Secretary may agree); or
							(ii)after the due
			 notice of violation required under subparagraph (A)(i) has been given to the
			 person by the Secretary or the authorized representative of the Secretary, the
			 person has corrected the violation within 20 days of the notification (or such
			 longer period to which the Secretary may agree).
							(2)Failure to take
			 corrective actionIf corrective action is not taken within 40
			 days (or a longer period to which the Secretary may agree), after due notice or
			 submission of a report referred to in paragraph (1)(A)(i), the person shall be
			 liable for a civil penalty of not more than $5,000 per violation for each day
			 the violation continues, dating from the date of the notice or report.
					(3)Failure to make
			 payment or to permit lawful entry, inspection, or auditA person
			 shall be liable for a penalty of up to $10,000 per violation for each day the
			 violation continues if the person—
						(A)knowingly or
			 willfully fails to make any payment of any royalty under this title or fee
			 under section 403 by the date as specified by law (including regulation or
			 order);
						(B)fails or refuses
			 to permit lawful entry, inspection, or audit; or
						(C)knowingly or
			 willfully fails to comply with subsection (b)(2)(C).
						(4)False
			 information; unauthorized removal of locatable mineralA person
			 shall be liable for a penalty of up to $25,000 per violation for each day the
			 violation continues in any case in which the person, in violation of this title
			 or section 403—
						(A)knowingly or
			 willfully prepares, maintains, or submits false, inaccurate, or misleading
			 reports, notices, affidavits, records, data, or other written
			 information;
						(B)knowingly or
			 willfully takes or removes, transports, uses or diverts any locatable mineral
			 from any land covered by a mining claim without having valid legal authority to
			 do so; or
						(C)purchases,
			 accepts, sells, transports, or conveys to another, any locatable mineral
			 knowing or having reason to know that the locatable mineral was stolen or
			 unlawfully removed or diverted.
						(5)HearingNo
			 penalty under this subsection shall be assessed until the person charged with a
			 violation has been given the opportunity for a hearing on the record.
					(6)Deduction of
			 penalty from sums owed by United StatesThe amount of any penalty
			 under this subsection, as finally determined, may be deducted from any sums
			 owed by the United States to the person charged.
					(7)Compromise or
			 reduction of penaltiesOn a case-by-case basis, the Secretary may
			 compromise or reduce civil penalties under this subsection.
					(8)Notice
						(A)In
			 generalNotice under this subsection shall be by personal service
			 by an authorized representative of the Secretary or by registered mail.
						(B)Designee for
			 receipt of noticeAny person may, in the manner prescribed by the
			 Secretary, designate a representative to receive any notice under this
			 subsection.
						(9)Reasons on
			 record for amount of penaltyIn determining the amount of the
			 penalty under this subsection, whether the penalty should be remitted or
			 reduced, and by what amount, the Secretary shall state on the record the
			 reasons for the determinations of the Secretary.
					(10)Review
						(A)In
			 generalAny person who has requested a hearing in accordance with
			 paragraph (5) within the time the Secretary has prescribed for such a hearing
			 and who is aggrieved by a final order of the Secretary under this subsection
			 may seek review of the order in the United States district court for the
			 judicial district in which the violation allegedly took place.
						(B)Basis for
			 reviewReview by the district court shall be only on the
			 administrative record and not de novo.
						(C)DeadlineAn
			 action under this paragraph shall be barred unless the action is filed not
			 later than the date that is 90 days after the date of issuance of the final
			 order of the Secretary.
						(11)Failure to pay
			 penalty
						(A)In
			 generalSubject to subparagraphs (B) and (C), if any person fails
			 to pay an assessment of a civil penalty under this Act, the court shall have
			 jurisdiction to award the amount assessed plus interest from the date of the
			 expiration of the 90-day period referred to in paragraph (10)(C).
						(B)ApplicationSubparagraph
			 (A) applies—
							(i)after the order
			 making the assessment has become a final order and if the person does not file
			 a petition for judicial review of the order in accordance with paragraph (10);
			 or
							(ii)after a court in
			 an action brought under paragraph (10) has entered a final judgment in favor of
			 the Secretary.
							(C)Order to
			 payJudgment by the court shall include an order to pay.
						(j)Criminal
			 penaltiesAny person who commits an act for which a civil penalty
			 is provided under subsection (i)(4) shall, on conviction, be punished by a fine
			 of not more than $50,000 or by imprisonment for not more than 2 years, or
			 both.
				(k)Effective
			 date
					(1)In
			 generalExcept as provided in section 201(b) with respect to the
			 payment of royalties, the royalty required under section 201 or fee required
			 under section 403 shall take effect with respect to the production of minerals
			 on or after the date of enactment of this Act.
					(2)Initial
			 productionAny royalty payments or fee payments under section 403
			 attributable to production during the 1-year period beginning on the date of
			 enactment of this Act shall be payable at the expiration of the 1-year period,
			 together with interest at the rate required under subsection (f)(2)(C).
					(l)Injunction and
			 specific enforcement authority
					(1)Civil action by
			 attorney generalIn addition to any other remedy under law, the
			 Attorney General or the designee of the Attorney General may bring a civil
			 action in a district court of the United States, which shall have jurisdiction
			 over such actions—
						(A)to restrain any
			 violation of this title or section 403; or
						(B)to compel the
			 taking of any action required by or under this title or section 403.
						(2)VenueA
			 civil action described in paragraph (1) may be brought only in the United
			 States district court for the judicial district in which the act, omission, or
			 transaction constituting a violation under this title or section 403 occurred,
			 or in which the defendant is found or transacts business.
					204.Review
				(a)In
			 generalNot later than 5
			 years after the date of enactment of this Act and every 5 years thereafter, the
			 Secretary shall complete a review and submit to the Committee on Energy and
			 Natural Resources of the Senate and the Committee on Natural Resources of the
			 House of Representatives a report addressing collections and impacts of the
			 royalty and fees provided for by this Act.
				(b)TopicsThe report shall address—
					(1)the total
			 revenues received (by category) on an annual basis as—
						(A)claim maintenance
			 fees;
						(B)location
			 fees;
						(C)land use
			 fees;
						(D)royalties and
			 related payments; and
						(E)abandoned mine
			 land fees;
						(2)the disposition
			 of the fees and royalties, including—
						(A)the amount used
			 for mining law program administration; and
						(B)the amount used
			 for abandoned mine land reclamation, including allocation by State and Indian
			 tribe;
						(3)the effectiveness
			 of the program under this Act in addressing abandoned mine land problems on
			 Federal and non-Federal land;
					(4)any impact on
			 domestic locatable mineral exploration and production as a result of the fees
			 and royalties; and
					(5)any
			 recommendations with respect to changes in Federal law (including regulations)
			 relating to the amount or method of collection (including auditing, compliance,
			 and enforcement) of the fees and royalties.
					IIIMineral
			 activities
			301.Permits
				(a)In
			 generalExcept as provided in section 501(a)(2), no person may
			 engage in mineral activities on Federal land that may cause a disturbance of
			 surface resources, including land, air, water, and fish and wildlife, unless a
			 permit authorizing the activities was issued to the person under this
			 title.
				(b)ExceptionsNotwithstanding
			 subsection (a), a permit under this title shall not be required for mineral
			 activities that are a casual use of the Federal land.
				(c)No
			 modificationNothing in this section enlarges, diminishes,
			 establishes, repeals, or otherwise modifies any requirement of law that a
			 mining claim, millsite, or tunnel site be valid in order for mineral activities
			 to be undertaken.
				(d)Coordination
			 with NEPA processTo the maximum extent practicable, the
			 Secretary concerned shall conduct the permit processes under this Act in
			 coordination with the timing and other requirements of section 102 of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332).
				302.Exploration
			 permits
				(a)In
			 generalExcept as provided in section 501(a)(2), an exploration
			 permit shall be required prior to conducting any exploration activities on
			 Federal land that involve more than the casual use of the Federal land.
				(b)LimitationsAn
			 exploration permit under subsection (a) shall not authorize the person
			 to—
					(1)remove any
			 mineral for sale; or
					(2)conduct any
			 activity other than an activity required for—
						(A)exploration for
			 locatable minerals; or
						(B)reclamation.
						(c)RequirementsTo
			 be eligible for an exploration permit, a person shall submit to the Secretary
			 concerned, in a manner prescribed by the Secretary concerned, an application
			 for an exploration permit that contains—
					(1)an exploration
			 plan demonstrating that—
						(A)the applicant
			 will operate in accordance with this Act and applicable regulations;
						(B)the formation of
			 acid mine drainage will be avoided to the maximum extent practicable;
			 and
						(C)mineral
			 activities will be conducted in a manner that uses best management
			 practices;
						(2)a description of
			 potential impacts to groundwater and surface water, including appropriate
			 hydrological assessments and analyses, as reasonably required by the
			 Secretary;
					(3)a reclamation
			 plan for the proposed exploration activity demonstrating that the applicant
			 will conduct reclamation activities in accordance with section 306;
					(4)evidence of
			 adequate financial assurance in accordance with section 304;
					(5)the necessary
			 documentation to demonstrate that the proposed exploration activity will comply
			 with applicable Federal and State environmental laws (including
			 regulations);
					(6)a monitoring and
			 evaluation plan to ensure compliance with reclamation and other requirements of
			 this Act; and
					(7)any other
			 relevant information determined by the Secretary to be necessary to satisfy the
			 requirements of this Act and other applicable law.
					(d)Permit
			 issuance
					(1)Approval
						(A)In
			 generalSubject to subparagraph (B), the Secretary concerned
			 shall approve an application and issue an exploration permit if the Secretary
			 concerned determines that the application is in compliance with—
							(i)this Act;
							(ii)any regulations
			 promulgated under this Act; and
							(iii)any other
			 applicable laws.
							(B)ConditionsThe
			 Secretary concerned may reasonably condition the approval of such a permit to
			 satisfy the requirements of this Act and applicable regulations.
						(2)DenialThe
			 Secretary concerned shall deny the issuance of an exploration permit if the
			 Secretary concerned determines that the permit does not meet the requirements
			 of—
						(A)this Act;
						(B)any regulations
			 promulgated under this Act; or
						(C)other applicable
			 laws.
						(3)NoticeBefore
			 approving or denying an exploration permit under this subsection, the Secretary
			 concerned—
						(A)shall provide
			 public notice and an opportunity for written comment; and
						(B)may hold a public
			 hearing.
						(e)Modifications
			 to permit
					(1)In
			 generalThe permit holder may submit to the Secretary concerned
			 an application to modify an exploration permit.
					(2)Approval
						(A)In
			 generalIn determining whether to approve or disapprove a
			 proposed modification to an exploration permit, the Secretary concerned shall
			 make the same determinations as are required in the case of the original
			 permit.
						(B)ExceptionsSubparagraph
			 (A) shall not apply to minor modifications to an exploration permit or
			 instances in which the nature of the modifications make compliance with the
			 requirements unnecessary, as determined by the Secretary concerned.
						(3)Modifications
			 from Secretary concerned
						(A)In
			 generalThe Secretary concerned may require reasonable
			 modification to any permit on a determination that the requirements of this Act
			 or other applicable law cannot be met if the permit is followed as
			 approved.
						(B)Requirements
			 for determinationA determination under subparagraph (A) shall
			 be—
							(i)based on a
			 written finding; and
							(ii)subject to
			 notice and hearing requirements established by the Secretary concerned.
							303.Mining
			 permits
				(a)In
			 generalExcept as provided in section 501(a)(2), a mining permit
			 shall be required prior to conducting mineral activities on Federal land, other
			 than casual use or exploration on the Federal land.
				(b)RequirementsTo
			 be eligible for a mining permit, a person shall submit to the Secretary
			 concerned, in a manner prescribed by the Secretary concerned, an application
			 for a mining permit that contains—
					(1)a description of
			 the condition of the land and water resources of the area before mining
			 activities are initiated;
					(2)an operations
			 plan demonstrating that—
						(A)the applicant
			 will operate in accordance with this Act and applicable regulations;
						(B)the formation of
			 acid mine drainage will be avoided to the maximum extent practicable;
			 and
						(C)mineral
			 activities will be conducted in a manner that uses best management
			 practices;
						(3)a description of
			 potential impacts to groundwater and surface water, including appropriate
			 hydrological assessments and analyses, as reasonably required by the
			 Secretary;
					(4)a reclamation
			 plan for the proposed mineral activities demonstrating that the applicant will
			 conduct reclamation activities in accordance with section 306;
					(5)evidence of
			 adequate financial assurance under section 304, including, if required, a trust
			 fund as required under section 304(i);
					(6)the necessary
			 documentation to demonstrate that the proposed mineral activities will comply
			 with applicable Federal and State environmental laws (including
			 regulations);
					(7)a monitoring and
			 evaluation plan to ensure compliance with reclamation and other requirements of
			 this Act; and
					(8)any other
			 relevant information determined by the Secretary concerned to be necessary to
			 satisfy the requirements of this Act and other applicable law.
					(c)Permit
			 issuance
					(1)Approval
						(A)In
			 generalSubject to subparagraph (B), the Secretary concerned
			 shall approve a permit application and issue a mining permit if the Secretary
			 concerned determines that the application is in compliance with—
							(i)this Act;
							(ii)any regulations
			 promulgated under this Act; and
							(iii)other
			 applicable laws.
							(B)ConditionsThe
			 Secretary concerned may reasonably condition the approval of such a permit to
			 satisfy the requirements of this Act and applicable regulations.
						(2)DenialThe
			 Secretary concerned shall deny the issuance of a mining permit if the Secretary
			 concerned determines that the permit does not meet the requirements of—
						(A)this Act;
						(B)any regulations
			 promulgated under this Act; or
						(C)other applicable
			 laws.
						(3)NoticeBefore
			 approving or denying a mining permit under this subsection, the Secretary
			 concerned—
						(A)shall provide
			 public notice and an opportunity for written comment; and
						(B)may hold a public
			 hearing.
						(d)Term of permit;
			 continuation
					(1)In
			 generalAn operations permit
			 shall—
						(A)be for a term of
			 30 years; and
						(B)continue for so
			 long thereafter as locatable minerals are produced in commercial quantities
			 from the permit area in compliance with the requirements of this Act and other
			 applicable law.
						(2)ContinuationNo
			 permit shall expire because operations or production have ceased pursuant to an
			 approved temporary cessation or been suspended pursuant to any order of, or
			 with the consent of, the Secretary concerned.
					(e)Modifications
			 to permit
					(1)Request from
			 permit holder
						(A)In
			 generalA mining permit holder may submit to the Secretary
			 concerned an application to modify the mining permit.
						(B)Approval
							(i)In
			 generalIn determining whether to approve or disapprove a
			 proposed modification to a mining permit, the Secretary concerned shall make
			 the same determinations as are required in the case of an original mining
			 permit.
							(ii)ExceptionsClause
			 (i) shall not apply to minor modifications to a mining permit or instances in
			 which the nature of the modifications make compliance with the requirements
			 unnecessary, as determined by the Secretary concerned.
							(2)Modifications
			 from Secretary concerned
						(A)In
			 generalThe Secretary concerned may require reasonable
			 modification to any permit on a determination that the requirements of this Act
			 or other applicable law cannot be met if the permit is followed as
			 approved.
						(B)Requirements
			 for determinationA determination under subparagraph (A) shall
			 be—
							(i)based on a
			 written finding; and
							(ii)subject to
			 notice and hearing requirements established by the Secretary concerned.
							(f)Land use
			 fees
					(1)In
			 generalIn the case of Federal land included in a mining permit
			 approved under this section after the date of enactment of this Act, or Federal
			 land added pursuant to a modification to a permit or plan of operations if the
			 modification is approved after the date of enactment of this Act, not later
			 than August 31 of each year, the operator shall pay a land use fee in an amount
			 established by the Secretary by regulation that is equal to 4 times the claim
			 maintenance fee imposed section 102(a)(1) for each 20 acres of Federal land
			 that is included within the mine permit area.
					(2)Additional
			 feeThe land use fee imposed under this subsection shall be in
			 addition to the claim maintenance fees imposed under section 102(a).
					(3)Authorized
			 activitiesUpon approval by the Secretary concerned of a mining
			 permit and upon payment of the land use fee as required by this subsection, the
			 operator may use and occupy all Federal land within the mine permit area for
			 such uses as are approved in the mining permit if the uses are undertaken in
			 accordance with all applicable law.
					(4)AdjustmentLand
			 use fees imposed under this subsection shall be adjusted as necessary to
			 correspond to any adjustment in the claim maintenance fees imposed under
			 section 102(a).
					(5)Disposition of
			 fundsAny amounts received under this subsection shall be
			 deposited in the Fund.
					(g)Temporary
			 cessation of operations
					(1)In
			 generalAn operator conducting mineral activities under this
			 title may not temporarily cease mineral activities for a period of greater than
			 180 days unless—
						(A)the Secretary
			 concerned has approved the temporary cessation; or
						(B)the temporary
			 cessation is permitted under the exploration or mining permit.
						(2)Multiple
			 temporary cessationsThe Secretary concerned may approve more
			 than 1 temporary cessation for mineral activities under a permit.
					(3)Interim
			 management planAny operator temporarily ceasing mineral
			 activities shall follow an interim management plan approved by the Secretary
			 concerned.
					304.Financial
			 assurances
				(a)In
			 generalBefore beginning any mineral activities requiring an
			 exploration or mining permit under this Act, an operator shall provide to the
			 Secretary concerned evidence of a bond, surety, or other financial assurance
			 approved by the Secretary concerned in an amount determined, after public
			 notice and comment, by the Secretary concerned to be sufficient to ensure the
			 completion of reclamation under section 306 and the restoration of any land or
			 water adversely affected by the mineral activities if the work (including any
			 interim stabilization and infrastructure maintenance activities) would be
			 performed by the Secretary concerned (or a third party retained by the
			 Secretary concerned) in the event of forfeiture.
				(b)Land and water
			 coveredThe financial assurance shall cover—
					(1)all land within
			 the initial permit area;
					(2)all affected
			 water that may require restoration, treatment, or other management as a result
			 of mineral activities; and
					(3)all land added
			 and water affected pursuant to any permit modification.
					(c)ReviewNot
			 later than 3 years after the date on which an operator provides financial
			 assurance in an amount determined under subsection (a) and not later than every
			 3 years thereafter, the Secretary concerned shall—
					(1)review the
			 financial assurance to determine if the amount of the financial assurance is
			 adequate for purposes of this section; and
					(2)if the Secretary
			 concerned determines that the amount of the financial assurance is not
			 adequate, adjust the amount of the financial assurance in accordance with this
			 section.
					(d)Reduction
					(1)In
			 generalThe Secretary concerned may reduce the amount of the
			 financial assurance required if the Secretary concerned determines that a
			 portion of the reclamation is completed in accordance with section 306.
					(2)NoticeBefore
			 reducing or releasing the amount of financial assurance pursuant to this
			 subsection, the Secretary concerned shall provide public notice and a
			 reasonable opportunity for public notice and comment in accordance with
			 subsection (g).
					(e)Incremental
			 financial assurance
					(1)In
			 generalThe Secretary
			 concerned may authorize amounts of financial assurance for incremental mineral
			 activities if—
						(A)no mineral
			 activities are allowed beyond the activities for which financial assurance is
			 provided;
						(B)the financial
			 assurance for an increment covers all reclamation costs within the permit area
			 for the increment; and
						(C)the amount and
			 terms of the financial assurance for each increment are reviewed
			 annually.
						(2)ReviewNotwithstanding
			 subsection (c), the Secretary concerned shall—
						(A)review at least
			 on an annual basis the amount and terms of the financial assurance for any
			 increment; and
						(B)adjust the
			 financial assurance as appropriate.
						(f)DurationThe
			 financial assurance required under this section shall be held for the duration
			 of the mineral activities and for an additional period to cover the
			 responsibility of the operator for reclamation, long-term maintenance, and
			 effluent treatment as specified in subsection (h).
				(g)ReleaseSubject
			 to subsections (h) and (i), the Secretary concerned may, after public notice
			 and a reasonable opportunity for public comment and after inspection, release
			 in whole or in part the financial assurance required under this section if the
			 Secretary concerned determines that—
					(1)reclamation
			 covered by the financial assurance has been accomplished as required by this
			 Act and other applicable law; and
					(2)the terms and
			 conditions of any other applicable Federal and State requirements have been
			 fulfilled.
					(h)Release of
			 financial assurance for waterIf the Secretary concerned does not
			 require the establishment of a trust fund or other long-term funding mechanism
			 under subsection (i), the portion of the financial assurance attributable to
			 the estimated cost of treatment of any discharge or other water-related
			 condition resulting from mineral activities shall not be released until the
			 public has been provided notice and an opportunity to comment in accordance
			 with subsection (g) and—
					(1)the discharge has
			 ceased for a period of at least 5 years, as determined through ongoing
			 monitoring and testing; or
					(2)if the discharge
			 continues, the operator has met all applicable effluent limitations and water
			 quality standards for a period of at least 5 years.
					(i)Long-term
			 financial assurances
					(1)In
			 generalNotwithstanding subsections (d) and (g), if any discharge
			 or other water-related condition resulting from mineral activities requires
			 treatment in order to meet the applicable effluent limitations and water
			 quality standards, the financial assurance shall cover the estimated cost of
			 maintaining the treatment for the period that will be needed after the
			 cessation of mineral activities.
					(2)Long-term
			 funding mechanisms
						(A)In
			 generalThe Secretary concerned shall, if determined necessary by
			 the Secretary concerned, require the operator to establish a trust fund or
			 other funding mechanism to provide financial assurances to ensure the
			 continuation of long-term treatment or other management to achieve water
			 quality standards and for other long-term, post-mining maintenance or
			 monitoring requirements.
						(B)AmountThe
			 amount of funding shall be adequate to provide for construction, long-term
			 operation, maintenance, or replacement of any treatment facilities and
			 infrastructure, for as long as the treatment and facilities are needed after
			 mine closure.
						(C)LiabilityNothing
			 in this paragraph allows any person to transfer any liability arising from
			 mineral activities to any other person.
						(j)Report
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Secretary, in consultation with the Secretary of Agriculture and
			 the Administrator of the Environmental Protection Agency, shall conduct a
			 review and submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Natural Resources of the House of Representatives a
			 report regarding the sufficiency of financial assurances for locatable minerals
			 activities (including exploration and mining) on Federal land.
					(2)TopicsThe
			 report shall address—
						(A)methods for
			 establishing financial assurances levels;
						(B)the type, level,
			 and adequacy of financial assurances required for exploration
			 activities;
						(C)for each mine on
			 Federal land—
							(i)the
			 dates of approval of any plan of operation or mining permit;
							(ii)the acreage
			 involved;
							(iii)the expected
			 life of the mine;
							(iv)the type, level,
			 and adequacy of financial assurance; and
							(v)whether the mine
			 is expected to require long-term water treatment or maintenance after mine
			 closure;
							(D)the effectiveness
			 of various types of financial assurances; and
						(E)the availability
			 of and costs associated with various types of financial assurances.
						(3)RecommendationsThe
			 report shall include any recommendations for modifications to Federal law or
			 applicable regulations to improve the effectiveness of financial assurances for
			 locatable mineral activities described in paragraph (1).
					305.Transfer,
			 assignment, or sale of rightThe Secretary concerned shall approve the
			 transfer, assignment, or sale of rights of an exploration or mining permit only
			 if the successor in interest agrees in writing to assume the liability and
			 reclamation responsibilities (including the financial assurance requirements
			 under section 304 (including applicable regulations)) established by the permit
			 under this Act, without affecting the liability of the transferor under any
			 other law or exploration or mining permit.
			306.Operation and
			 reclamation
				(a)In
			 generalThe operator shall restore land and water subject to
			 mineral activities carried out under a permit issued under this title to a
			 condition capable of supporting—
					(1)the uses that the
			 land and water was capable of supporting before surface disturbance by the
			 operator; or
					(2)other beneficial
			 uses that conform to applicable land use plans (including, if appropriate, the
			 generation of renewable energy), as determined by the Secretary
			 concerned.
					(b)Timing
					(1)In
			 generalReclamation activities shall be carried out as
			 contemporaneously as practicable with the conduct of mineral activities.
					(2)Temporary
			 cessationIf mineral activities are ceased for a period other
			 than a temporary cessation as approved by the Secretary concerned, reclamation
			 activities shall begin immediately.
					(c)Administration
			 of landNotwithstanding any other provision of law, in
			 administering the conduct of mineral activities on National Forest System land,
			 the Secretary of Agriculture shall, by regulation or otherwise, take any action
			 necessary to prevent unnecessary or undue degradation of the lands.
				(d)Operation and
			 reclamation standardsThe
			 Secretary of the Interior and the Secretary of Agriculture shall jointly
			 promulgate regulations that carry out this Act.
				(e)Relationship to
			 other lawsThe requirements of this Act shall be in addition to
			 any requirements applicable to mineral activities under—
					(1)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.);
					(2)the National
			 Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
					(3)the Act of June
			 4, 1897 (commonly known as the Organic Act of 1897  (16 U.S.C.
			 473–482, 551).
					307.Land open to
			 locationSection 202(e) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712(e)) is
			 amended—
				(1)in paragraph (3),
			 by striking removed from or restored to the operation of the Mining Law
			 of 1872, as amended (R.S. 2318–2352; 30 U.S.C. 21 et seq.) or ;
			 and
				(2)by adding at the
			 end the following:
					
						(4)Review of
				land
							(A)In
				generalNot later than 3 years after the date of enactment of
				this paragraph, each Secretary concerned, acting through the local Federal land
				manager, shall, consistent with the respective jurisdiction of each Secretary
				concerned, undertake and complete a review of—
								(i)public land
				designated as a wilderness study area or National Forest System land identified
				as suitable for wilderness designation;
								(ii)areas of
				critical environmental concern;
								(iii)Federal land in
				which mineral activities pose a reasonable likelihood of substantial adverse
				impacts on National Conservation system units;
								(iv)(I)areas designated for
				inclusion in the National Wild and Scenic Rivers System pursuant to the Wild
				and Scenic Rivers Act (16 U.S.C. 1271 et seq.);
									(II)areas designated for potential addition
				to the System pursuant to section 5(a) of that Act (16 U.S.C. 1276(a));
				and
									(III)areas determined to be eligible for
				inclusion in the System pursuant to section 5(d) of that Act (16 U.S.C.
				1276(d)); and
									(v)the areas
				identified in the set of inventoried roadless area maps contained in the Forest
				Service Roadless Areas Conservation, Final Environmental Impact Statement,
				volume 2, dated November 2000.
								(5)Withdrawals of
				land
							(A)In
				generalSubsequent to review in accordance with paragraph (4), in
				addition to withdrawals made pursuant to section 204 and subject to valid
				existing rights, tracts of Federal land may, pursuant to this paragraph, be
				removed from operation of sections 2318 through 2352 of the Revised Statutes
				(commonly known and referred to in this subsection as the Mining Law of
				1872) (30 U.S.C. 21 et seq.) if the Secretary, based on the analysis of
				the local Federal land manager, and in the case of National Forest System land,
				on the recommendation of the Secretary of Agriculture based on the analysis of
				the local Federal land manager, determines that the action is appropriate after
				application of the criteria established under subsection (c).
							(B)Revision of
				land use plansThe Secretary concerned, acting through the local
				Federal land manager, shall revise or amend the applicable land use plan, as
				appropriate, to provide for removal of land, subject to valid existing rights,
				from operation of the Mining Law of 1872 on a determination by the Secretary
				under subparagraph (A) that the land should be removed from operation of that
				Act.
							(C)Segregation
				from general mining laws pending completionOn a determination by
				the Secretary that the land should be removed from operation of the Mining Law
				of 1872, the land shall be immediately segregated from operation of the Mining
				Law of 1872 until the plan amendment or revision is completed.
							(D)Completion
				deadlineAny amendment or revision of a land use plan shall be
				completed not later than 1 year after the date of the determination of the
				Secretary under subparagraph (A).
							(6)Petition for
				reviewThe Governor of a State, the head of an Indian tribe, or
				an appropriate local government official may petition—
							(A)the Secretary
				concerned to direct the local Federal land manager to undertake a review under
				paragraph (4); and
							(B)the Secretary to
				determine whether land within the State should be removed from operation of the
				Mining Law of 1872, subject to valid existing rights, pursuant to paragraph
				(5).
							.
				308.State
			 lawAny reclamation,
			 environmental, public health protection, bonding, or inspection standard or
			 requirement in State law (including regulations) that meets or exceeds the
			 requirements of this Act shall not be considered to be inconsistent with this
			 Act.
			309.Inspection and
			 monitoring
				(a)Inspections
					(1)In
			 generalThe Secretary concerned shall make inspections of mineral
			 activities to ensure compliance with this Act.
					(2)TimingThe
			 Secretary concerned shall establish the frequency of inspections for mineral
			 activities conducted under a permit issued under this Act, with the Secretary
			 concerned requiring not less than 1 complete inspection per calendar
			 quarter.
					(3)Annual
			 inspectionsAfter revegetation has been established in accordance
			 with a reclamation plan, the Secretary concerned shall conduct not less than 2
			 complete inspections per year.
					(4)Seasonal
			 activitiesThe Secretary concerned shall have the discretion to
			 modify the inspection frequency for mineral activities that are conducted on a
			 seasonal basis, except that the Secretary concerned shall require not less than
			 2 complete inspections per calendar year.
					(5)Financial
			 assuranceInspections shall continue under this subsection until
			 the final release of financial assurance.
					(b)MonitoringThe
			 Secretary concerned shall require all operators—
					(1)to develop and
			 maintain a monitoring and evaluation system to identify compliance with all
			 requirements of a permit approved under this Act; and
					(2)to submit such
			 reports as may be required by the Secretary concerned.
					IVHardrock Minerals
			 Reclamation Fund
			401.Establishment of
			 Fund
				(a)EstablishmentThere is established in the Treasury of the
			 United States a separate account, to be known as the Hardrock Minerals
			 Reclamation Fund, consisting of—
					(1)any amounts
			 received by the United States under section 101;
					(2)any amounts collected under section 102
			 (subject to the requirements of section 102(c)(1));
					(3)any amounts
			 donated to the Fund by persons, corporations, associations, and
			 foundations;
					(4)any amounts
			 collected under section 201;
					(5)any amounts
			 collected under section 303(e);
					(6)any amounts
			 collected under section 403;
					(7)any amounts
			 collected under sections 203 and 502; and
					(8)any income on
			 investments under subsection (b).
					(b)Investment
					(1)In
			 generalThe Secretary shall notify the Secretary of the Treasury
			 of any portion of the Fund that the Secretary determines is not required to
			 meet current withdrawals.
					(2)Eligible
			 investmentsThe Secretary of the Treasury shall invest portions
			 of the Fund identified under paragraph (1) in public debt securities with
			 maturities suitable for the needs of the Fund.
					(3)InterestInvestments
			 in public debt securities shall bear interest at rates determined by the
			 Secretary of the Treasury, taking into consideration current market yields on
			 outstanding marketplace obligations of the United States of comparable
			 maturity.
					(c)AdministrationThe Fund shall be administered by the
			 Secretary, acting through the Director of the Office of Surface Mining
			 Reclamation and Enforcement.
				(d)ExpendituresSubject
			 to section 402, amounts in the Fund may, without fiscal year limitation and
			 without further appropriation—
					(1)be expended by
			 the Secretary for the purposes described in section 402;
					(2)be transferred by the Secretary to the
			 Director of the Bureau of Land Management, the Chief of the Forest Service, the
			 Director of the National Park Service, the Director of the United States Fish
			 and Wildlife Service, or the head of any other Federal agency, that develops,
			 implements, and has the ability to carry out all or a significant portion of a
			 reclamation program under this title; or
					(3)be transferred by
			 the Secretary to an Indian tribe or a State with an approved reclamation
			 program, as provided in subsection (e).
					(e)State and
			 tribal reclamation programs
					(1)In
			 generalEach State having within the borders of the State, or
			 tribe having within the borders of the reservation of the tribe, mined land
			 that is eligible for reclamation under this title may submit to the Secretary a
			 reclamation program for the land.
					(2)ApprovalIf
			 the Secretary determines that a State or tribe has developed and submitted a
			 program for reclamation of abandoned mines consistent with the priorities
			 established under section 402(c) and has the ability and necessary State or
			 tribal legislation to implement this title, the Secretary shall—
						(A)approve the
			 program; and
						(B)grant to the
			 State or tribe the exclusive responsibility and authority to implement the
			 approved program.
						(3)Withdrawal of
			 approvalThe Secretary shall withdraw the approval and
			 authorization if the Secretary determines that the State or tribal program is
			 not in compliance with procedures, guidelines, and requirements established by
			 the Secretary.
					(4)Approval of
			 existing programsSubject to paragraph (3), any State program in
			 an abandoned hardrock mine State or tribal program for reclamation of abandoned
			 mines approved under title IV of the Surface Mining Control and Reclamation Act
			 of 1977 (30 U.S.C. 1231 et seq.) before the date of enactment of this Act and
			 in good standing with the Secretary as of that date shall be considered
			 approved under this title.
					402.Use and
			 objectives of the Fund
				(a)Use
					(1)In
			 generalThe Secretary may, subject to the availability of
			 appropriations, use amounts in the Fund for the reclamation and restoration of
			 land and water resources adversely affected by past hardrock minerals and
			 mining and related activities in abandoned hardrock mine States and on Indian
			 land located within the exterior boundaries of abandoned hardrock mine States,
			 including the conduct of activities—
						(A)to protect public
			 health and safety;
						(B)to prevent,
			 abate, treat, and control water pollution created by abandoned mine drainage,
			 including activities conducted in watersheds;
						(C)to reclaim and
			 restore abandoned surface and underground mined areas;
						(D)to reclaim and
			 restore abandoned milling and processing areas;
						(E)to backfill,
			 seal, or otherwise control abandoned underground mine entries;
						(F)to revegetate
			 land adversely affected by past mining activities—
							(i)to
			 prevent erosion and sedimentation; and
							(ii)for any other
			 reclamation purpose;
							(G)to control
			 surface subsidence due to abandoned underground mines; and
						(H)to enhance fish
			 and wildlife habitat.
						(2)DeterminationBefore
			 expending amounts in the Fund for the purposes described in paragraph (1), the
			 Secretary shall make a determination that there is no continuing reclamation
			 responsibility of the claim holder, operator, or other person who abandoned the
			 site before completion of the required reclamation under Federal or State
			 law.
					(b)AllocationOf the amounts deposited in the Fund each
			 fiscal year—
					(1)20 percent shall be allocated by the
			 Secretary for expenditure by the Secretary or, if a State or Indian tribe has
			 an approved program pursuant to section 401(e), by the State or Indian tribe,
			 in the States in which, or on Indian land on which, hardrock minerals are
			 produced, based on a formula reflecting existing production in the State or on
			 the land of the Indian tribe;
					(2)30 percent shall be allocated by the
			 Secretary for expenditure by the Secretary or, if a State or Indian tribe has
			 an approved program pursuant to section 401(e), by the State or Indian tribe,
			 in the States and on Indian land using a formula based on the quantity of
			 hardrock minerals historically produced in the State or from the Indian land
			 before the date of enactment of this Act;
					(3)25 percent shall
			 be allocated by the Secretary for expenditure on Federal land;
					(4)10 percent shall
			 be available to the Secretary for grants under subsection (e);
					(5)10 percent shall
			 be available to the Secretary for grants under subsection (f); and
					(6)5 percent shall
			 be available for administrative expenses of the United States, Indian tribes,
			 and the States to accomplish the purposes of this title.
					(c)Priorities
					(1)In
			 generalSubject to paragraph (2), expenditures from the Fund
			 shall be based on the following priorities:
						(A)The conduct of
			 activities to protect public health and safety from the adverse effects of past
			 hardrock mineral mining activities, including activities addressing surface
			 water and groundwater contaminants.
						(B)The conduct of
			 activities to restore land, water, and fish and wildlife resources degraded by
			 the adverse effects of past hardrock mineral mining activities, including
			 restoration activities in watershed areas.
						(2)Multiple
			 prioritiesIn complying with the priorities established under
			 this subsection, funds may be expended for reclamation activities under
			 paragraph (1)(B) before the completion of all reclamation projects under
			 paragraph (1)(A) if the expenditure of the funds for reclamation activities
			 under paragraph (1)(B) is made in conjunction with reclamation activities under
			 paragraph (1)(A).
					(3)Minimum
			 expenditureNotwithstanding paragraphs (1) and (2), not less than
			 25 percent of the expenditures by the Secretary on Federal lands for any year
			 shall be for the purposes described in paragraph (1)(B).
					(d)Eligible land
			 and water
					(1)In
			 generalAmounts may be expended for reclamation activities under
			 this section only with respect to land or water resources if the land or water
			 resources have been—
						(A)affected by
			 hardrock mineral mining activities; and
						(B)abandoned or left
			 in an inadequate reclamation status.
						(2)Specific sites
			 and areas not eligibleSection 411(d) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1240a(d)) shall apply to
			 expenditures from the Fund.
					(3)Inventory
						(A)In
			 generalThe Secretary shall—
							(i)prepare and
			 maintain a publicly available inventory of abandoned hardrock minerals mines on
			 Federal land, State land, other publicly owned land, private land, and any
			 abandoned mine on Indian land that may be eligible for expenditures under this
			 section; and
							(ii)submit to
			 Congress an annual report that describes the progress in reclaiming the sites
			 listed on the inventory.
							(B)Maximum
			 expenditureThe Secretary shall expend not more than $5,000,000
			 to carry out the inventory required by this paragraph.
						(e)Grants to
			 certain States
					(1)In
			 generalThe Secretary shall use amounts made available under
			 subsection (b)(4) to make grants to States, other than abandoned hardrock mine
			 States, to carry out reclamation and restoration of land and water resources
			 adversely affected by past hardrock minerals and mining activities, including
			 the conduct of activities described in subsection (a)(1).
					(2)DeterminationBefore
			 awarding a grant under this subsection, the Secretary shall make a
			 determination that there is no continuing reclamation responsibility of any
			 person who abandoned the site before completion of required reclamation under
			 Federal or State law.
					(3)CriteriaThe
			 Secretary shall establish by regulation the procedures and criteria for
			 awarding grants under this subsection, which shall include—
						(A)consistency with
			 the priorities established under subsection (c)(1); and
						(B)priority for
			 those projects for which Federal funding is not available under other laws or
			 programs.
						(f)Grants to
			 public entities and nonprofit organizationsThe Secretary shall use amounts made
			 available under subsection (b)(5) to make grants to public entities (including
			 State fish and game agencies and local governments) and nonprofit organizations
			 (based on criteria established by the Secretary by regulation) to carry out
			 activities that support collaborative restoration projects to improve fish and
			 wildlife habitat affected by past hardrock minerals and mining activities,
			 including activities that—
					(1)improve water
			 quality and quantity;
					(2)restore
			 watersheds in which historic mining dewatered or otherwise fragmented stream
			 habitats;
					(3)restore instream
			 habitat conditions necessary to support aquatic species;
					(4)restore
			 vegetative cover and streamside areas to control erosion and improve conditions
			 for fish and wildlife;
					(5)control and
			 remove noxious weeds and invasive species associated with historic mining
			 disturbances that affect fish and wildlife;
					(6)restore fish and
			 wildlife habitat in cases in which previous hardrock minerals and mining
			 activity limits fish and wildlife productivity;
					(7)protect and
			 restore fish and wildlife habitat in areas affected by historic minerals and
			 mining activity; and
					(8)mitigate impacts
			 to watersheds affected by past hardrock minerals and mining activities.
					(g)Response or
			 removal actions
					(1)In
			 generalReclamation and restoration activities conducted under
			 this section that constitute a removal or remedial action under section 101 of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C.
			 9601) shall be conducted only with the concurrence of the
			 Administrator of the Environmental Protection Agency.
					(2)Memorandum of
			 understandingThe Secretary and the Administrator of the
			 Environmental Protection Agency shall enter into a memorandum of understanding
			 to establish procedures for consultation, concurrence, training, the exchange
			 of technical expertise, and the conduct of joint activities, as appropriate,
			 that provide assurances that reclamation or restoration activities under this
			 section shall not be conducted in a manner that—
						(A)increases the
			 costs or likelihood of removal or remedial actions under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.); or
						(B)to the maximum
			 extent practicable, avoids oversight by multiple agencies.
						403.Abandoned mine
			 land reclamation fee
				(a)Imposition of
			 feeEach operator of a hardrock minerals mining operation shall
			 pay to the Secretary, for deposit in the Fund, a reclamation fee in an amount
			 established by the Secretary by regulation of not less than 0.3 percent, and
			 not more than 1.0 percent, of the value of the production (other than
			 reasonable transportation, beneficiation, and processing costs) from the
			 hardrock minerals mining operation for each calendar year.
				(b)Value of
			 productionFor purposes of this section, the Secretary shall
			 determine the value of production in the same manner as provided under section
			 201(a).
				(c)Payment
			 deadlineThe reclamation fee shall be paid not later than 60 days
			 after the end of each calendar year beginning with the first calendar year
			 occurring after the date of enactment of this Act.
				(d)Deposit of
			 revenuesAmounts received by the Secretary under subsection (a)
			 shall be deposited into the Fund.
				(e)EffectNothing
			 in this section requires a reduction in, or otherwise affects, any similar fee
			 required under any law (including regulations) of any State.
				VTransition rules,
			 administrative provisions, and miscellaneous provisions
			501.Transition
			 rules
				(a)Applicability
					(1)In
			 generalExcept as provided in
			 paragraph (2), section 201(b), and section 303(f), the requirements of this Act
			 apply to any mining claim, millsite, or tunnel site located under the general
			 mining laws, before, on, or after the date of enactment of this Act.
					(2)Preexisting
			 claimIf a plan of operations is approved or a notice of
			 operations is filed for mineral activities on any claim or site referred to in
			 paragraph (1) before the date of enactment of this Act—
						(A)during the
			 10-year period beginning on the date of enactment of this Act—
							(i)mineral
			 activities at the claim or site shall be subject to the plan of operations or
			 notice of operations; and
							(ii)if
			 the Secretary concerned determines that any modifications to the plan of
			 operations are minor, modification may be made in accordance with the laws
			 applicable before the date of enactment of this Act; and
							(B)the operator
			 shall bring the mineral activities into compliance with this Act (including
			 implementing regulations) by the end of the 10-year period beginning on the
			 date of enactment of this Act.
						(3)FeesExcept
			 as provided in section 201(b) and 303(f), all fees required to be paid under
			 this Act shall apply beginning on the date of enactment of this Act to—
						(A)any mining claim,
			 millsite, or tunnel site located under the general mining laws (including
			 production from the claim or site) before, on, or after the date of enactment
			 of this Act;
						(B)all land covered
			 by a plan of operations or a notice of operations, exploration permit, or
			 mining permit; and
						(C)with respect to
			 the fee established by section 403, any production on or after the date of
			 enactment of this Act from any hardrock minerals mining operation.
						(b)Application of
			 Act to beneficiation and processing of non-Federal minerals on Federal
			 land
					(1)In
			 generalThis Act (including the surface management and operation
			 requirements of title III) shall apply in the same manner and to the same
			 extent to mining claims, millsites, and tunnel sites used for beneficiation or
			 processing activities for any mineral without regard to whether the legal and
			 beneficial title to the mineral is held by the United States.
					(2)ApplicabilityThis
			 subsection applies only to minerals that—
						(A)are locatable
			 minerals; or
						(B)would be
			 locatable minerals if the legal and beneficial title to the minerals were held
			 by the United States.
						502.Enforcement
				(a)Orders
					(1)Notice of
			 violation
						(A)In
			 generalIf the Secretary concerned determines that any person is
			 in violation of any surface management or operation requirement under title III
			 or any regulation promulgated to carry out such a requirement or any permit
			 condition required pursuant to title III, the Secretary concerned shall provide
			 to the person a notice that describes the violation and any necessary
			 corrective actions.
						(B)Abatement
			 period
							(i)In
			 generalSubject to clause (ii), a person that receives notice
			 under subparagraph (A) shall have not more than 90 days after the date of
			 receipt of the notice to abate the violation.
							(ii)ExtensionThe
			 Secretary concerned may extend the period described in clause (i) if the person
			 shows good cause for the extension, as determined by the Secretary
			 concerned.
							(2)Cessation
			 order
						(A)In
			 generalThe Secretary concerned shall immediately order a
			 cessation of mineral activities if the Secretary concerned determines that any
			 condition or practice exists, or any person is in violation of any requirement
			 of a permit approved, or notice of operations submitted, under this Act, that
			 is causing, or can reasonably be expected to cause—
							(i)an imminent
			 danger to the health or safety of the public; or
							(ii)significant,
			 imminent harm to land, air, water, or fish or wildlife resources.
							(B)Requirements
							(i)In
			 generalA cessation order issued under subparagraph (A) shall
			 remain in effect until the Secretary concerned—
								(I)determines that
			 the condition, practice, or violation has been abated; or
								(II)modifies,
			 vacates, or terminates the cessation order.
								(ii)AbatementIn
			 any cessation order issued under subparagraph (A), the Secretary concerned
			 shall—
								(I)identify the
			 steps necessary to abate the violation in the most expeditious manner
			 practicable; and
								(II)require
			 appropriate financial assurances to ensure that the abatement obligations are
			 met.
								(C)Enforcement
							(i)In
			 generalIf the required abatement has not been completed by the
			 date that is 30 days after the date on which an order is issued under
			 subparagraph (A), the Secretary concerned shall bring against the person
			 failing to complete the abatement an enforcement action that is most likely to
			 bring about abatement in the most expeditious manner practicable, including
			 seeking appropriate injunctive relief to bring about abatement.
							(ii)EffectNothing
			 in this subparagraph precludes the Secretary concerned from taking alternative
			 enforcement action before the date described in clause (i).
							(3)ModificationsThe
			 Secretary concerned may modify, vacate, or terminate any notice or order issued
			 under paragraph (1) or (2).
					(4)Forfeiture
						(A)In
			 generalIf a person fails to abate a violation or defaults on the
			 terms of the permit, the Secretary concerned shall forfeit the financial
			 assurance for the permit as necessary to ensure abatement and reclamation under
			 this Act.
						(B)AlternativesThe
			 Secretary concerned may prescribe conditions under which a surety may perform
			 reclamation in accordance with the approved permit and applicable law instead
			 of forfeiture.
						(C)LiabilityIn
			 the event of forfeiture, the claim holder or operator, or a subsidiary, parent
			 company, corporation, or partner of the claim holder, or operator shall be
			 jointly and severally liable for any remaining reclamation obligations under
			 this Act.
						(b)Civil
			 penalties
					(1)In
			 generalSubject to paragraph (2), any person that violates any
			 surface management or operation requirement under title III, any regulation
			 promulgated to carry out such a requirement, or any permit condition required
			 pursuant to title III may be assessed a civil penalty by the Secretary
			 concerned.
					(2)Cessation
			 orderIf the violation leads to the issuance of a cessation order
			 under subsection (a)(2), the Secretary concerned shall assess the civil
			 penalty.
					(3)Maximum
			 amountThe penalty shall not exceed $5,000 for each
			 violation.
					(4)Continuing
			 violationsEach day of continuing violation may be considered a
			 separate violation for purposes of penalty assessments.
					(5)Factors
			 affecting amountIn determining the amount of the penalty for a
			 violation by a person, the Secretary concerned shall consider—
						(A)the history of
			 the person of previous violations;
						(B)the seriousness
			 of the violation, including any irreparable harm to the environment and any
			 hazard to the health or safety of the public;
						(C)whether the
			 person was negligent; and
						(D)the demonstrated
			 good faith of the person charged in attempting to achieve rapid compliance
			 after notification of the violation.
						(6)Corporate
			 liabilityIf a corporate permittee is in violation of a
			 requirement of any surface management or operations requirement under title III
			 of this Act, any regulation promulgated to carry out such a requirement, or any
			 permit condition required pursuant to title III, or fails or refuses to comply
			 with a notice or an order issued under subsection (a), any director, officer,
			 or agent of the corporation who willfully and knowingly authorized, ordered, or
			 carried out the violation, failure, or refusal shall be subject to civil
			 penalties, fines, and imprisonment that may be imposed under a person under
			 this subsection, subsection (d) or (e).
					(c)Administrative
			 review
					(1)Compliance
			 orderAny person issued a notice of violation or a cessation
			 order under subsection (a) may apply to the Secretary concerned for review of
			 the notice or order by the date that is not later than 30 days after receipt of
			 the notice or order.
					(2)Civil
			 penaltyAny person who is subject to a civil penalty assessed by
			 the Secretary concerned under this section may apply to the Secretary concerned
			 for review of the penalty by the date that is not later than 30 days after the
			 date on which the person receives notice of the penalty.
					(3)HearingThe
			 Secretary concerned shall provide an opportunity for a hearing on the record
			 subject to section 554 of title 5, United States Code, at the request of any
			 person that is—
						(A)issued a notice
			 of violation under subsection (a)(1);
						(B)issued a
			 cessation order under subsection (a)(2); or
						(C)subject to civil
			 penalties under subsection (b).
						(d)Civil
			 action
					(1)In
			 generalThe Secretary concerned may submit to the Attorney
			 General a request to bring a civil action for relief, including a permanent or
			 temporary injunction or restraining order and the imposition of civil
			 penalties, in any appropriate district court of the United States, if a
			 person—
						(A)violates, fails,
			 or refuses to comply with any notice or order issued by the Secretary concerned
			 under subsection (a); or
						(B)interferes with,
			 hinders, or delays the Secretary concerned in carrying out an inspection under
			 section 309.
						(2)Relief
						(A)In
			 generalThe court hearing a civil action brought under paragraph
			 (1) shall have the jurisdiction to provide any relief that the court determines
			 to be appropriate.
						(B)ReviewAny
			 relief granted by the court to enforce an order under paragraph (1) shall
			 continue in effect until the date on which all proceedings for review of the
			 order are completed or terminated unless the court granting the relief sets the
			 relief aside.
						(e)Criminal
			 penalties
					(1)False
			 statements; tampering
						(A)In
			 generalA person shall, on conviction, be punished by a fine of
			 not more than $25,000, imprisonment for not more than 1 year, or fine and
			 imprisonment if the person willfully and knowingly—
							(i)makes any false
			 material statement, representation, or certification in, omits or conceals
			 material information from, or unlawfully alters, any mining claim, notice of
			 location, application, record, report, plan, or other document filed or
			 required to be maintained under this Act; or
							(ii)falsifies,
			 tampers with, renders inaccurate, or fails to install any monitoring device or
			 method required to be maintained under this Act.
							(B)Second
			 violationIf a conviction of a person under subparagraph (A) is
			 for a violation committed after a first conviction of the person under that
			 subparagraph, punishment shall be by a fine of not more than $50,000,
			 imprisonment of not more than 2 years, or fine and imprisonment.
						(2)Knowing
			 violations
						(A)In
			 generalA person shall, on conviction, be punished by a fine of
			 not more than $25,000, imprisonment for not more than 1 year, or both if the
			 person willfully and knowingly—
							(i)engages in
			 mineral activities without a permit if required under section 302 or 303;
			 or
							(ii)violates any
			 surface management or operation requirement under title III (including any
			 regulation promulgated to carry out the requirement) or any requirement,
			 condition, or limitation of a permit issued under this Act.
							(B)Second
			 violationIf a conviction of a person under subparagraph (A) is
			 for a violation committed after the first conviction of the person under that
			 subparagraph, punishment shall be a fine of not more than $50,000, imprisonment
			 of not more than 2 years, or both.
						(f)DelegationNotwithstanding
			 any other provision of law, the Secretary of the Interior may use personnel of
			 the Office of Surface Mining Reclamation and Enforcement or the Bureau of Land
			 Management to ensure compliance with this Act.
				503.Judicial
			 review
				(a)Rulemaking
					(1)In
			 generalThe following shall be subject to judicial review only in
			 the United States Court of Appeals for the District of Columbia:
						(A)Any final action
			 by the Secretary concerned in promulgating regulations to carry out this
			 Act.
						(B)Any other final
			 actions considered to be a rulemaking to carry out this Act.
						(2)DeadlineA
			 petition for review of any action subject to judicial review under paragraph
			 (1) shall be filed not later than 60 days after the date of the action unless
			 the petition is based solely on grounds arising after the 60-day period.
					(b)Final agency
			 actionExcept as provided in
			 subsection (a), final agency action under this Act shall be subject to judicial
			 review in the district courts of the United States in accordance with section
			 1391 of title 28, United States Code.
				504.Uncommon
			 varieties
				(a)DeterminationsSection
			 3 of the Act of July 23, 1955 (30 U.S.C. 611), is amended—
					(1)by striking
			 Sec. 3. No deposit and inserting the
			 following:
						
							3.Common varieties
				of mineral materials
								(a)In
				generalNo
				deposit
								;
					(2)in the first
			 sentence—
						(A)by inserting
			 mineral materials, including after varieties of;
			 and
						(B)by striking
			 or cinders and inserting cinders, and clay;
			 and
						(3)by striking
			 Common varieties as used in this Act does not and
			 inserting the following:
						
							(c)DefinitionsIn
				this Act:
								(1)Common
				varietiesThe term common varieties does
				not
								;
					(4)by striking
			 Petrified wood as used in this Act means and
			 inserting the following:
						
							(2)Petrified
				woodThe term petrified wood
				means
							;
				and
					(5)by inserting after
			 subsection (a) the following:
						
							(b)Disposal of
				mineral materials
								(1)Definition of
				valid existing rightsIn this subsection, the term valid
				existing rights means rights to a mining claim located for any mineral
				material that—
									(A)had and still has
				some property giving mineral material the distinct and special value referred
				to in this section or, as the case may be, met the definition of block pumice
				referred to in subsection (c)(1);
									(B)was properly
				located and maintained under the general mining laws prior to the date of
				enactment of this subsection;
									(C)was supported by a
				discovery of a valuable mineral deposit within the meaning of the general
				mining laws as in effect immediately prior to the date of enactment of this
				subsection; and
									(D)continues to be
				valid under this Act.
									(2)DisposalSubject
				to valid existing rights, effective beginning on the date of enactment of this
				subsection, notwithstanding the references to the term common varieties in this
				section and to the exception to the term relating to a deposit of materials
				with some property giving it distinct and special value, all deposits of
				mineral materials referred to in this section (including the block pumice
				referred to in subsection (c)(1)) shall be subject to disposal only under the
				terms and conditions of the Act of July 31, 1947 (commonly known as the
				Materials Act of 1947) (30 U.S.C. 601 et
				seq.).
								.
					(b)Conforming
			 amendmentThe first section
			 of the Act of July 31, 1947 (commonly known as the Materials Act of
			 1947) (30 U.S.C. 601), is amended in the first sentence by striking
			 common varieties of.
				505.Review of
			 uranium development on Federal land
				(a)Definition of
			 Federal landIn this section, the term Federal land
			 means land administered by the Secretary of the Interior or the Secretary of
			 Agriculture.
				(b)Review
					(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary of the Interior, in consultation with the Secretary of
			 Agriculture, shall enter into an arrangement under which the National Academy
			 of Sciences shall conduct a study of uranium development on Federal
			 land.
					(2)Matters to be
			 addressedThe study shall describe and analyze—
						(A)the laws
			 applicable to the development of uranium on Federal land and the agencies
			 responsible for administering and enforcing those laws;
						(B)the requirements
			 relating to the development of uranium under sections 2318 through 2352 of the
			 Revised Statutes (commonly known and referred to in this section as the
			 Mining Law of 1872) (30 U.S.C. 21 et seq.);
						(C)the requirements
			 relating to the development of uranium under the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.);
						(D)the uranium
			 leasing program administered by the Department of Energy under that Act;
						(E)the requirements
			 relating to the approval of uranium in-situ leasing recovery and the licensing
			 process required by the Nuclear Regulatory Commission;
						(F)the efficacy of
			 bonds or other forms of financial surety in ensuring the reclamation of Federal
			 land and associated waters impacted by the development of uranium; and
						(G)the efficacy of
			 Federal law in protecting public health and safety and the environment from
			 impacts due to the development of uranium on Federal land.
						(c)RecommendationsThe
			 study shall—
					(1)analyze the
			 effectiveness of current Federal requirements applicable to the exploration,
			 development, and production of uranium on Federal land in allowing for the
			 production of uranium while ensuring protection of public health and safety and
			 the environment; and
					(2)make
			 recommendations as to changes, if any, to Federal law (including regulations)
			 and agency procedures relating to the development of uranium resources on
			 Federal land to allow for the production of uranium while ensuring protection
			 of public health and safety and the environment, including specific
			 recommendations on whether—
						(A)future
			 development of uranium on Federal land should be—
							(i)removed from
			 operation of the Mining Law of 1872; and
							(ii)subject to
			 leasing;
							(B)additional
			 requirements (including additional financial assurances or fees) should be
			 applicable to ensure reclamation of uranium mine sites, including abandoned
			 uranium mine sites; and
						(C)whether
			 additional land should be withdrawn from location and entry of uranium mining
			 claims by the Secretary of the Interior.
						(d)Completion of
			 studyThe National Academy of Sciences shall—
					(1)not later than 18
			 months after the date of enactment of this Act, submit the findings and
			 recommendations of the study to the Secretary of the Interior and the Secretary
			 of Agriculture; and
					(2)on completion of
			 the study, make the results of the study available to the public.
					(e)ReportNot
			 later than 180 days after receiving the results of the study, the Secretary of
			 the Interior, in consultation with the Secretary of Agriculture, shall submit
			 to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Natural Resources of the House of Representatives a report
			 on—
					(1)the findings and
			 recommendations of the study;
					(2)the agreement or
			 disagreement of the Secretaries with each of the findings and recommendations
			 of the study; and
					(3)(A)a plan and time frame
			 for implementing those recommendations of the study that do not require
			 legislation; or
						(B)if the Secretary declines to implement
			 a recommendation, the justification for declining to implement the
			 recommendation.
						506.Effect
				(a)Special
			 application of general mining laws
					(1)In
			 generalNothing in this Act
			 repeals or modifies any Federal law (including regulations), order, or land use
			 plan in effect before the date of enactment of this Act that prohibits or
			 restricts the application of the general mining laws, including laws that
			 provide for special management criteria for operations under the general mining
			 laws as in effect before the date of enactment of this Act, and laws that
			 provide protections of natural and cultural resources and the environment that
			 are equal to or greater than the protections required under this Act
					(2)Existing
			 lawsAny law described in
			 paragraph (1) shall remain in force and effect with respect to claims and sites
			 located or proposed to be located under this Act.
					(3)Mineral
			 investigationsNothing in
			 this Act applies to or limits mineral investigations, studies, or other mineral
			 activities conducted by any Federal or State agency acting in a governmental
			 capacity under other authorities.
					(b)Environmental
			 lawsNothing in this Act
			 affects or limits any assessment, investigation, evaluation, or listing
			 under—
					(1)the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or
					(2)the Solid Waste Disposal Act
			 (42 U.S.C. 3251 et
			 seq.).
					(c)Effect on
			 general mining laws
					(1)In
			 generalThis Act supersedes the general mining laws, except for
			 the provisions of the general mining laws relating to the location of mining
			 claims that are not expressly modified by this Act.
					(2)LimitationNothing
			 in this Act supersedes, modifies, amends, or repeals any provision of Federal
			 law not expressly superseded, modified, amended, or repealed by this Act, other
			 than the general mining laws.
					
